Citation Nr: 1126203	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-25 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of  10 percent for the service-connected residuals of a cerebrovascular accident (stroke) with transient ischemic attacks, right facial numbness and tingling.

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected coronary artery disease.

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected hypertension.

4.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected right upper extremity (RUE) peripheral neuropathy stroke residuals.

5.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected right lower extremity (RLE) peripheral neuropathy stroke residuals.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  An August 2005 rating decision granted, in pertinent part, entitlement to service connection for coronary artery disease, and for hypertension with residuals of a cerebrovascular accident and transient ischemic attacks associated with type II diabetes mellitus, and assigned initial noncompensable evaluations, effective May 5, 2005.  The rating decision also granted entitlement to service connection for bilateral lower extremity peripheral neuropathy associated with type II diabetes.   The Veteran appealed the ratings assigned for hypertension, coronary artery disease, and residuals of a stroke.

A July 2006 rating decision granted entitlement to initial 10 percent evaluations for coronary artery disease, hypertension, and for the stroke, effective May 5, 2005.  The Veteran continued his appeal for an even higher rating.  

A December 2006 rating decision granted service connection for right facial numbness and pain and a 20 percent evaluation for RUE numbness, both effective May 2005 and both as residuals of the stroke.  This rating decision also added the phrase, "residuals of a stroke" to the description of the Veteran's right lower extremity peripheral neuropathy.
In August 2010 the Board denied initial ratings higher than 10 percent for the right-sided numbness of the stroke residuals, coronary artery disease, and hypertension,  for the period May 5, 2005, to December 26, 2006, and remanded the initial rating for the period since December 27, 2006, as well as the initial rating of the right upper and right lower extremity peripheral neuropathy stroke residuals, to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The AMC/RO completed the additional development as directed, denied initial ratings higher than 10 percent for the right-sided numbness of the stroke residuals, coronary artery disease, and hypertension, for the period since December 27, 2006, granted initial ratings of 20 percent for the RUE peripheral neuropathy and 10 percent for the RLE peripheral neuropathy, and returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  From December 27, 2006, the Veteran's stroke residuals involving the seventh cranial nerve have been manifested by not more than moderate incomplete paralysis.

2.  From December 27, 2006, the Veteran's coronary artery disease has not been manifested by an inability to perform a workload less than 7 METs or by evidence of cardiac hypertrophy or dilatation on electrocardiogram or echocardiogram.

3.  From December 27, 2006, the Veteran's hypertension has not been manifested by a diastolic pressure of predominantly 110 or more, or by a systolic pressure of predominantly 200 or more.

4.  The Veteran is right-handed.

5.  From May 5, 2005, the Veteran's RUE and RLE peripheral neuropathies have been manifested by mild symptoms.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 10 percent for right-sided facial numbness stroke residual are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8009-8207 (2010).

2.  The criteria for an initial evaluation higher than 10 percent for coronary artery disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7005.

3.  The criteria for an initial evaluation higher than 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7101).

4.  The criteria for an initial evaluation higher than 20 percent for RUE stroke residual incomplete paralysis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8513.

5.  The criteria for an initial evaluation higher than 10 percent for RLE peripheral neuropathy stroke residual are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8521.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's coronary artery disease, stroke residuals, and hypertension.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

Evaluation of Stroke Residuals

The Veteran's stroke occurred in September 2004, more than six months ago.  Thus, it must be rated on the basis of the active residuals.  See 38 C.F.R. § 4.124a, Diagnostic Code 8009.

Evaluation of Facial Numbness

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The January 2011 examination report notes the examiner conducted a review of the claims file as part of the examination.  The report reflects that, since the stroke, the Veteran continued to complain of numbness that involved the right half, including the face, and he reported the numbness was about the same.  The examiner noted that, by numbness, the Veteran meant less sensation.  He denied any pain, weakness, or left-sided numbness.  The Veteran also reported he was a little unsteady but he denied any falls problems with chewing, swallowing, or holding urine or stool.  The examiner noted all of the Veteran's other medical problem areas.  The Veteran noted he was retired from operating his own business.  The Veteran denied any chest pain, shortness of breath, cough, fever, diarrhea, or vomiting.  Physical examination revealed the Veteran as awake, alert, and oriented in all spheres.  Examination of Cranial Nerves II through XII was basically unremarkable except for reduced sensation on the right half of the face by 20 percent.  The Veteran appeared to have normal tone in all four extremities with power of 5/5.  There was reduced sensation to light touch and pinprick on the entire right side, including the face, by 20 percent.  Reflexes were 2+ in all four extremities except for absent bilateral ankle jerks.  Plantars were down-going on both sides, and finger-to-nose and heel-to-shin coordination were normal.

The rating criteria provide that complete paralysis of the Seventh (facial) cranial nerve warrants a 30 percent rating.  Severe incomplete paralysis warrants a 20 percent rating, and moderate incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124, Diagnostic Code 8207.  A Note to the Diagnostic Code indicates the rating is dependent upon the relative loss of innervations of the facial muscles.

As noted in the Introduction, the AMC/RO assigned an initial 10 percent rating for the period since December 27, 2006.  The Board finds the objective findings on clinical examination show the Veteran's right-sided facial numbness more nearly approximate the assigned 10 percent rating.  

The Veteran's representative asserts in the April 2011 brief that the January 2011 examination was inadequate for rating purposes, as the rating criteria do not define "severe," etc., and the examiner was not asked to assess the severity of the Veteran's pathology.  The representative asserts that a remand for another examination is in order or, in the alternative, a direct grant of the maximum allowable rating.  The Board disagrees with and rejects this assertion.

The Board agrees that words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  In light of these regulatory provisions, the fact the examiner was not asked to opine whether the Veteran's symptomatology was moderate or severe, etc., is immaterial.  The representative's other assertion based on the September 2006 examination relates to the RUE.

The objective findings show the Veteran's primary pathology to be loss of sensation.  The examination report notes the Veteran moved his eyes in all directions, the pupil was 3 mm and reacted normally, fundus examination appeared normal, and the tongue was central.  In light of these findings, the preponderance of the evidence shows a rating higher than 10 percent was not met or more nearly approximated for the period since December 27, 2006.  38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8207.  The VA outpatient records for the period since December 27, 2006, show the Veteran's right-sided facial numbness manifested essentially as noted at the 2011 examination.  Thus, the Board finds no factual basis for a staged rating for any part of the period since December 27, 2006.

Evaluation of RUE and RLE Neuropathies.

The rating criteria for peripheral nerve pathology provide that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The September 2006 examination report notes the examiner conducted a review of the claims file as part of the examination.  The examiner noted a MRI examination showed a left lacunar infarct as well as small vessel disease throughout the brain.  The Veteran reported his only residual was that he was numb on the right side of his body, but he denied any loss of motor function.  The Veteran also reported his balance was off, but he added it was off prior to the stroke.  The Veteran reported further that he had a burning sensation in his feet that started three to four years earlier.  The examiner noted the Veteran was right handed.  Physical examination revealed the pupils were equal, reactive to light and accommodation, disc fields were clear, sclera were non-icteric, and there was no AV nicking.  Vibratory sensation was intact but reduced over the right ankle, right knee, right elbow, and right wrist.  Monofilament sensation was absent at the base of the feet and up to the tops of the right and left feet, and up to the mid to upper anterior and posterior calves bilaterally.  It was intact at the remaining dermatomes.  Reflexes were blunted at the patellar, biceps, and plantar.  The lower extremities reflected the absence of hair from the mid extremities down.  The examiner opined that the Veteran's peripheral neuropathy sensation deficits were secondary to his diabetes mellitus.  The examiner also noted that the Veteran's stroke contributed to his altered sensorium.

The December 2006 rating decision reflects that, upon receipt of the examination report, the RO assigned the minimum 10 percent rating for the stroke, see 38 C.F.R. § 4.124a, Diagnostic Code 8009, 20 percent for the RUE under Diagnostic Code 8513, and continued the 10 percent rating for the RLE, effective May 5, 2005.  The Board finds the preponderance of the medical evidence shows the severity of the Veteran's residuals is in accord with those ratings.

Diagnostic Code 8513 rates neuralgia or neuritis symptomatology of all of the radicular nerve groups.  The radicular nerves control the upper extremities; namely, the shoulder, elbow, wrist, and hand.  Under these codes, mild incomplete paralysis, for both the major and minor side, warrants a 20 percent rating, and 40 percent for moderate incomplete paralysis of the major side.  38 C.F.R. § 4.124a, Diagnostic Code 8513.  The objective findings on clinical examination show the Veteran's primary symptom was decreased sensation of the upper extremity.  Therefore, the RUE more nearly approximated the 20 percent rating for mild incomplete paralysis.  38 C.F.R. § 4.7.  A higher, 40 percent rating, was not met or approximated, as the examination report notes range of motion was normal, and motor function and biceps flexor were 5/5.

The Board also agrees with the assigned 10 percent rating for the RLE rating, as the examiner noted the primary cause of the lower extremity neuropathy was the Veteran's diabetes mellitus, which is rated separately.  The RO assigned Diagnostic Code 8521, which evaluates the external popliteal nerve (common peroneal), for that pathology.  Those criteria provide for a 10 percent rating for mild symptoms, and 20 percent for moderate symptoms.  See 38 C.F.R. § 4.124a.  In light of the fact the Veteran's diabetes is the primary etiology for his lower extremity neuropathy, the minimum 10 percent rating is appropriate for the right-sided symptoms deemed related to his stroke residuals.  38 C.F.R. § 4.7.  As is the case with the RUE symptoms, a higher rating was not met or approximated, as the primary stroke residual is loss of sensation.  There is no evidence of motor or strength deficit related to the stroke.

The Board finds the preponderance of the evidence shows the RUE more nearly approximated a 20 percent rating as of the July 2005 examination, and the RLE more nearly approximated a 10 percent rating.  38 C.F.R. §§ 4.1, 4.7, 4.14, 4.124a, Diagnostic Codes 8513, 8521.

The Veteran's representative asserts that higher ratings are in order for the period since December 27, 2006, inasmuch as the September 2006 examination report notes the Veteran's stroke residuals have progressively worsened.  The examination report does reflect that, but not as part of the objective findings.  It is part of the history the examiner took from the Veteran.

The September 2006 examination report notes the examiner conducted a review of the claims file.  The examination report notes the Veteran reported numbness on the right side of his body, restricted use of his right arm, and numbness and tingling on the right side of his face, which had progressively worsened.  The Veteran assessed his response to treatment as fair, and that he was unable to take the Gabapentin prescribed for his symptoms.  The examiner also noted the Veteran's diabetes, hypertension, coronary artery disease, and his history of heavy smoking.  The Veteran reported he had recently quit smoking.  Physical examination of the RUE revealed decreased vibration at the elbow and wrist.  Pain, light touch, and position sense were normal.  Examination of the RLE revealed decreased vibration at the right ankle and knee.  Pain and position sense were normal, but light touch was decreased at the base of the feet up to the top of the right foot, and up to the mid and anterior and posterior calf.  Muscle tone was symmetric with no evidence of rigidity or tremor, and muscle strength was 5/5 from the deltoid down to foot inversion.  Reflexes were normal except at the right knee and right ankle.  Right plantar reflex was normal.  There was no evidence of muscle atrophy or abnormal muscle tone or bulk.  Neither was there any evidence of tremors, tics, or other abnormal movements.  The Veteran's gait and balance were normal.  The examiner noted that the Veteran's stroke residual was right-sided numbness due to neuralgia of the affected nerve.  

Contrary to the assertion of the Veteran's representative, the examiner noted the Veteran's motor impairment was minimal.  Thus, as of the September 2006 examination, the objective evidence on clinical examination shows the stroke-related residuals did not worsened as compared to the 2005 examination; and, continuation of the 20 percent rating for the right upper extremity symptoms, and 10 percent for the right lower extremity, is supported by the preponderance of the evidence.  38 C.F.R. § 4.7.

The VA outpatient records for 2006 up to the most recent examination show the Veteran's stroke-related symptoms remained consistent with the findings and ratings just noted.  The Board remanded for another examination.

The objective findings on clinical examination at the January 2011 neurology examination set forth earlier show the criteria for rating higher than 20 percent for the RUE, and higher than 10 percent for RLE, were not met or approximated for the period since December 27, 2006.  38 C.F.R. § 4.7.  A higher rating was not met or approximated as the examination report notes all extremities exhibited normal tone with motor strength of 5/5 and joint position was normal.  

In light of the above, the Board finds the preponderance of the evidence shows the stroke residuals to have more nearly approximated as follows: for the period since December 27, 2006, the right-sided facial numbness 10 percent; and, for the entire rating period, which began May 5, 2005, 20 percent for the RUE and 10 percent for the RLE.  38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Codes 8009, 8207, 8513, 8521.

Evaluation of Coronary Artery Disease

The Board remanded the case for the rating period since December 27, 2006, for the Veteran's coronary artery disease.  This disability is rated under Diagnostic Code 7005.  Under 38 C.F.R. § 4.104, Diagnostic Code 7005, a 30 percent rating is warranted when a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, a 30 percent rating is warranted.  Id.  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Diseases of the Heart, Note (2).

The November 2010 examination report notes the examiner conducted a review of the claims file and the Veteran's varied medical issues.  The Veteran reported his main cardiovascular issue as mostly dyspnea on exertion, as he rarely experienced chest pain, and he denied use of nitroglycerin.  The Veteran noted he became winded after two flights of stairs, and he had to stop and rest whenever he walked the 700 feet from his home to his daughter's.  The Veteran reported rare left-sided chest discomfort only upon straining, and he also reported poor sleep due to his diagnosed obstructive sleep apnea.  The examiner noted the Veteran's cholesterol was well controlled.  Physical examination revealed the Veteran as obese at 236.7 pounds.  The chest revealed bilateral crackles with diminished breath sounds at the bases; and coronary was a distant regular rate without audible murmurs or gallops.  Cartoids were 2+ pulses without brutis.  The examiner also noted 2+ pitting edema to the mid-shins bilaterally, and 1+pitting edema at the right ankle.  The examiner noted further that a November 2010 treadmill stress echocardiogram revealed a workload of 7.3 METS and left ventricle ejection fraction of 60 percent, and no inducible ischemia at the level of stress attained.

In light of the fact the Veteran's workload was greater than 7 METS at 7.3, he is appropriately rated at 10 percent for his coronary artery disease for the period since December 27, 2006.  A higher rating is not met or approximated, as his workload is not 7 METS or lower, and the diagnostic tests conducted did not reveal evidence of cardiac hypertrophy or dilatation.  38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7005.

Evaluation of Hypertension

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 20 percent evaluation is assigned for hypertensive vascular disease when diastolic pressure is predominantly 110 or more; or, systolic pressure predominantly 200 or more.  Id.

The Veteran's representative argues the Veteran's hypertension meets the criteria for a higher rating based on readings taken between September 2005 and October 2006.  The August 2010 Board decision rated the Veteran's hypertension for the period prior to December 27, 2006.  Thus, the Board rejects this assertion.

The November 2010 examination report notes that the Veteran reported his blood pressure generally ran in the 140s to 150s/50s to 60s.  On the day of the examination, the examiner took blood pressure readings of 156/57, 160/60, and 162/60, in both arms.  The examiner's diagnostic impression of the Veteran was that of a 69-year-old man with diffuse vascular disease likely with some diastolic dysfunction with preserved systolic function.  These readings clearly show the Veteran's hypertension more nearly approximates the assigned 10 percent rating.  38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101.

The Board notes that the VA outpatient records show the Veteran's hypertension to have manifested in this general range since December 27, 2006.  In fact, even when the outpatient records note the Veteran's hypertension was uncontrolled or poorly controlled, his readings did not approach being 200 or more for the systolic, or 110 or more for the diastolic.  Further, those entries also noted the Veteran was in poor compliance with his medication at those times.  Separate May 2007 entries note the Veteran's blood pressure was 156/78 and 179/80, and 124/61 in August 2007.  A November 2008 reading was 160/60, and at a February 2009 visit, 152/68.  In March 2009 the Veteran's hypertension was noted as being uncontrolled, but his reading was 152/68.  In July 2009 it was 114/48, and in November 2009 the blood pressure reading was 138/60.  An October 2010 reading was 169/66.

The preponderance of the evidence clearly shows that, since December 27, 2006, the Veteran's hypertension has not manifested with systolic pressure predominantly of 200 or more, or diastolic pressure predominantly of 110 or more.  Thus, his hypertension more nearly approximates the assigned 10 percent for this portion of the initial rating period.  38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101.  There is no factual basis for a staged rating for any part of the rating period.

Extraschedular Evaluation

The Board has considered whether this claim, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  

In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability on appeal are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Board notes that a July 2008 rating decision granted a total disability evaluation on the basis of individual unemployability (TDIU), effective July 2005, which compensates the Veteran for the impact of his disabilities on his employability.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial evaluation higher than 10 percent for residuals of a stroke, with transient ischemic attacks, right facial numbness and tingling for the period since December 27, 2006, is denied.

Entitlement to an initial evaluation higher than 10 percent for coronary artery disease for the period since December 27, 2006, is denied.

Entitlement to an initial evaluation higher than 10 percent for hypertension for the period since December 27, 2006, is denied.

Entitlement to an initial evaluation higher than 20 percent for right upper extremity peripheral neuropathy stroke residuals from May 5, 2005, is denied.

Entitlement to an initial evaluation higher than 10 percent for right lower extremity neuropathy stroke residuals from May 5, 2005, is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


